            Case 1:20-cv-02054-CKK Document 10 Filed 10/15/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 KOHL HARRINGTON,                                 )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )
                                                           Civil Action No. 20-2054 (CKK)
                                                  )
 NATIONAL ARCHIVES AND RECORDS                    )
 ADMINISTRATION,                                  )
                                                  )
                 Defendant.                       )
                                                  )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s October 1, 2020, Minute Order Plaintiff Kohl Harrington and

Defendant National Archives and Records Administration (“NARA” or the “Agency”), by and

through undersigned counsel hereby report as follows:

       1.       This case concerns fifteen Freedom of Information Act (“FOIA”) requests that

Plaintiff submitted to NARA between November 2019 and April 2020, which seek emails from

certain Office of Government Information Services employees pertaining to Plaintiff, his FOIA

requests to the Food and Drug Administration (“FDA”), FDA FOIA officers, and appeals officers

from the U.S. Department of Health and Human Services.

       2.       NARA has completed its initial search for records responsive to Plaintiff’s FOIA

requests and has identified approximately 3,481 potentially responsive emails.        NARA has

proposed processing these records at a rate of 250 emails per month and release any responsive,

non-exempt information to Plaintiff on a rolling, monthly basis, with the first production to be

made by November 16, 2020. The parties are continuing to discuss an appropriate processing rate,

but, for purposes of the November release only, Plaintiff agrees to Defendant’s proposal.
            Case 1:20-cv-02054-CKK Document 10 Filed 10/15/20 Page 2 of 2




       3.       In light of the foregoing, the parties propose that they submit a further joint status

report by January 15, 2020, to update the Court on the Agency’s processing of Plaintiff’s FOIA

requests.



Dated: October 15, 2020
       Washington, DC
                                                Respectfully submitted,

                                                /s/ Matt Topic (with consent)_________
                                                Attorney for Plaintiff
                                                KOHL HARRINGTON

                                                Matthew Topic, D.C. Bar No. IL 0037
                                                Joshua Burday, D.C. Bar No. IL 0042
                                                Merrick Wayne, D.C. Bar No. IL 0058
                                                LOEVY & LOEVY
                                                311 North Aberdeen, 3rd Floor
                                                Chicago, IL 60607
                                                312-243-5900
                                                foia@loevy.com


                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney

                                                DANIEL F. VAN HORN, D.C. Bar #924092
                                                Chief, Civil Division


                                                By: /s/ Derek S. Hammond
                                                    DEREK S. HAMMOND
                                                    D.C. Bar #1017784
                                                    Assistant United States Attorney
                                                    555 Fourth Street, NW
                                                    Washington, DC 20530
                                                    202-252-2511
                                                    Derek.hammond@usdoj.gov

                                                Attorneys for the United States of America




                                                -2-
